DETAILED ACTION
Applicant’s reply, filed 18 November 2021 in response to the non-final Office action mailed 19 August 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-13 and 19-27 are pending under examination, wherein: claims 2-13, 19-23 and 26-27 are as originally filed, claims 1 and 24-25 are as previously presented, and claims 14-18 were withdrawn by previous restriction requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins  et al. (US 4,568,412) in view of Parish et al. (US 5,075,036).
	Regarding claims 1 and 6, Atkins teaches shaped polyimide articles, and methods of making, comprising a polyimide matrix with carbon dispersed therein (abstract; col 1 ln 50-55). Atkins teaches methods of preparing solutions of polyamic acid to which carbon is added before, during or after the formation of the polyamic acid, and teaches the combination is agitated to thoroughly and homogeneously disperse the carbon material, followed by formation of the articles and imidization via chemical and thermal methods (col 3 ln 13 to col 4 ln 32). Atkins teaches the shaped articles include flat sheets, and alternatively teaches casting to form sheets and films (col 3 ln 41-49). Atkins further teaches the carbon material has an average aggregate size of about 0.1 to about 0.5 micrometers (col 2 ln 33-42) and may be selected from graphite that is relatively pure and electrically conductive (col 2 ln 30-32).
	Atkins teaches a method comprising the steps of (i) preparing a slurry of carbon in solvent (DMAC) and ball milling to obtain a desired nominal aggregate size of 0.3 micrometers; (ii) separately preparing a polyamic acid solution; (iii) combining the slurry, the polyamic acid solution and imidization conversion chemicals; (iv) casting to form a  polyamide acid film, warming to partially convert to the polyimide and then heating to complete imidization (example 1).
	Atkins teaches that graphite may be used which is relatively pure and electrically conductive. While Atkins does not explicitly state ‘artificial’ or ‘synthetic’ it is noted that natural graphite is generally considered in the art to be impure. However, Parish teaches similar methods of forming polyimide films comprising dispersed carbon 
While Atkins does not specifically recite a Young’s modulus range of 561.71 to 1383.9 kgf/mm2, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 2-4, 8 and 12, Atkins in view of Parish render obvious the method as set forth above. Atkins teaches (iii) combining the carbon material slurry with the polyamic acid solution, wherein the polyamic acid solution comprises approximately 
Regarding claim 5, Atkins in view of Parish render obvious the method as set forth above. Atkins teaches ball milling the carbon material having an as-obtained particle size to obtain a desired aggregate particle size (example 1). Atkins teaches that carbon particles having sizes below 0.1 micrometer will form aggregates which make it difficult to effectively disperse the carbon into the polymer matrix and carbon particles having sizes above 0.7 micrometers result in poor electrical conductivity (col 2 ln 33-42). Atkins does not teach a separate step of grinding a bulk graphite to obtain the graphite powder prior to the addition to the dispersion. However, as Atkins teaches selecting from high purity commercially available graphites, teaches a starting particle size of about 0.1 to 5.0 micrometers, and teaches grinding as-obtained particles to a desired aggregate size, it would have been obvious to one of ordinary skill in the art to grind any selected commercially obtained synthetic graphite down to the desired starting particle size in order to obtain a balance of effective dispersibility and electrical conductivity (col 2). 
Regarding claim 7, Atkins in view of Parish render obvious the method as set forth above. Atkins further teaches the inherent viscosity of the polyamide acid is 1.8 dL/g in DMAC (example 1) which is combined with the carbon-solvent slurry. 
While Atkins does not specifically recite a viscosity of 10000 cps to 50000 cps, it is noted that a chemical composition and its properties are inseparable.  Atkins teaches substantially the same method comprising the same components, present in substantially the same amounts. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 9-10, Atkins in view of Parish render obvious the method as set forth above, wherein Atkins teaches high purity graphites and Parish renders obvious synthetic graphites. 
	Regarding the recitation that the graphite powder used in the method claimed has been obtained by i) graphitizing a polyimide film (claim 9) or ii) smashing a heat dissipation component, an electrostatic discharge protection component, or an electromagnetic shielding component in an electronic device (claim 10), the Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In 
Regarding claim 11, Atkins in view of Parish render obvious the method as set forth above. Atkins further teaches in step (iv) thermal conversion by heating at temperatures of from about 60 to about 400°C, from a few seconds to several hours depending on starting materials (col 4 ln 15-33; examples). 
Regarding claim 13, Atkins in view of Parish render obvious the method as set forth above, wherein Atkins teaches high purity and conductive graphites and Parish renders obvious synthetic graphites due to higher conductivity than natural graphites (see above). 
Atkins does not specifically teach the thermal conductivity is greater than or equal to 700 W/mK. However, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 24-27, Atkins in view of Parish render obvious the method as set forth in claim 1 above and said method is incorporated here in rejection of independent claim 24 by reference. 
. 


Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins  et al. (US 4,568,412) in view of Parish et al. (US 5,075,036) as set forth in claim 1 above and further in view of Chen et al. (TW 201639782 A).
Regarding claims 19 and 22-23, Atkins in view of Parish render obvious the method as set forth in claim 1 above and Atkins teaches obtaining flat sheets, sheets, films, etc. (col 3 ln 41-49). Further, it is noted that Parish teaches similarly obtained films/sheets have excellent flexibility and surface smoothness (col 6 ln 8-12) and electrical conductivity (col 2 ln 13-26). 
Atkins does not teach a further method of heating the obtained films to form a graphite sheet. However, Chen teaches that it is known to manufacture graphite sheets from carbon filled polyimide thin films and teaches doing so by heating the thin film at a carbonization temperature to form a carbonized polyimide thin film and then heating at a graphitization temperature to form a graphite film (abstract). Chen further teaches the 
Regarding claims 20-21 Atkins in view of Parish and further in view of Chen render obvious the method as set forth in claim 19 above. While Atkins and/or Chen is silent to the resulting thermal conductivity of greater than 700 W/mK (claim 20) and the thermal diffusivity of greater than 4.0 cm2/s (claim 21), it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Response to Arguments/Amendments
The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 7-13 and 24-27 as anticipated by Parish et al. (US 5,075,036) is withdrawn as a result of Applicant’s filed 1.132 declaration by Chi-Sheng Chen (see submission of 11/18/2021).
The 35 U.S.C. 103 rejections of claims 5-6 as unpatentable over Parish et al. (US 5,075,036) and of claims 19-23 as unpatentable over Parish in view of Chen et al. (TW 201639782 A) are similarly withdrawn.
The new grounds of rejection set forth above render the instant communication non-final. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767